712 N.W.2d 726 (2006)
474 Mich. 1134
Marcella SIEGEL and all others similarly situated, Plaintiffs-Appellants,
v.
CITY OF MUSKEGON, Defendant-Appellee.
Docket No. 129406. COA No. 254683.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the application for leave to appeal the July 26, 2005 judgment of the Court of Appeals is considered, *727 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal.